Citation Nr: 0030183	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of injury to 4th and 5th fingers, left 
hand, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California (formerly San Francisco, California), 
which denied a claim by the veteran seeking entitlement to an 
increased disability rating for his service-connected left 
hand disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's residuals of left hand injury involve some 
limitation of range of motion, weakness, and complaints of 
sensory disturbances of the 4th and 5th fingers.

3.  The left hand disorder does not more closely resemble 
unfavorable ankylosis of the 4th and 5th fingers, amputation 
of the 4th and 5th fingers, or moderate incomplete paralysis 
of the ulnar nerve.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected residuals of injury to 4th and 5th 
fingers, left hand, have not been met.  38 U.S.C.A. §§ 1155, 
5107  (West 1991); 38 C.F.R. §§  4.71(a), Diagnostic Codes 
5151, 5216-5223; 4.124a, Diagnostic Codes 8515, 8516  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected left hand 
disorder and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided several VA medical examinations of 
his left hand.  In addition, he was provided a Travel Board 
hearing, as requested.  The RO also attempted to obtain all 
available service, private and VA medical records, including 
those requested by the Board pursuant to its February 1997 
remand.  The veteran has not indicated that there is any 
other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


II.  Evidence

Service medical records include an April 1978 service 
outpatient note indicating that the veteran had a 3-week old 
left hand injury at the left 5th metacarpal joint.  There was 
a loss of range of motion and local swelling.  The veteran 
had active extension and flexion of all joints.  Circulation, 
motion, and sensation were intact.  All joints were stable.  
The metacarpophalangeal joint had range of motion from 10 to 
60 degrees.  There was a small "lump" deformity proximal to 
the metacarpophalangeal joint.  Impression was "partial 
injury to ext[ensor] apparatus of [metacarpophalangeal] 
joint."  

Subsequent to service, a December 1979 private upper 
extremity measurement record shows dynamometer grip strength 
of 60-60-55 in the left hand and 70-65-65 in the right hand.

A January 1980 private surgical report shows that the veteran 
underwent extensor tendon exploration with tenosynovectomy of 
the 5th finger.  The pre-operative diagnosis was an old 
extensor tendon rupture, but surgical findings indicated that 
the tendons appeared intact.  Post-operative diagnosis was 
tenosynovitis of the extensor tendon of middle joint of 5th 
finger.

A July 1982 VA examination report shows, as medical history 
provided by the veteran, that he tore numerous ligaments and 
tendons in service in a wrestling injury.  It states that he 
had surgery on that hand in 1978.  Physical examination 
revealed a non-tender scar on the dorsum of the left hand, 10 
percent flexion deformity, and a questionable median nerve 
injury of the left 5th finger.  Grip strength was impaired.  
X-rays were within normal limits.

A January 1983 VA outpatient note reflects that the veteran 
had a loss of 20 degrees of full extension of the left 5th 
finger, with complaints of tingling and numbness.  A February 
1983 VA admission report shows that the veteran underwent 
left hand extensor tendolysis in order to attempt to increase 
the flexion of his left 5th finger.  A January 1984 VA 
outpatient record states that the veteran had 50 percent loss 
of function of the left hand due to tendon damage.

A January 1985 VA examination report shows that, on objective 
evaluation, the veteran had a gap of 1 1/4 inches between the 
thumb and 5th finger on full flexion, as well as between the 
palm and 5th finger.  He had 30 degrees of motion of the 
distal interphalangeal joint and 45 degrees of motion of the 
proximal interphalangeal joint.  The left wrist had full 
range of motion.  Strength was good, except for the 4th and 
5th fingers.  X-rays were normal.

VA outpatient notes from May 1987 and June 1989 show that the 
veteran's left hand had reduced range of motion.

An April 1991 VA outpatient note shows that the veteran had 
60 percent limitation of range of motion of the left 4th and 
5th fingers.  Sensorium was intact.  A May 1991 VA hand 
clinic record indicates that the veteran had full range of 
motion of the left hand, passively.  Active range of motion 
was measured as the following (in degrees):


EXTENSION:
FLEXION:
5th 
metacarpophalangea
l
-70
80
5th proximal
-20
50
5th distal
0
20
4th 
metacarpophalangea
l
-45
80
4th proximal
0
80
4th distal
0
10

An associated X-ray report shows no significant findings 
pertaining to the left hand.

In a September 1992 statement, the veteran asserted that he 
had limitation of motion, reduced grip strength, numbness, 
and constant pain in his left hand.

An April 1993 private examination report reflects that the 
veteran complained of loss of range of motion and sensation 
of the left 4th and 5th fingers.  Objectively, he had a loss 
of sensation to the distal third of the 4th and 5th fingers.  
Flexion of the fingers was to 1/2 inch of the palm.  Extension 
of the 5th finger was to 1 1/2 inches of the palm; extension of 
the 4th finger was to 3 inches of the palm.  Numerical 
testing revealed the following ranges of motion (in degrees):


EXTENSION (L/R):
FLEXION  (L/R):
5th 
metacarpophalangea
l
125/180
65/80
5th proximal
150/180
50/86
5th distal
175/180
44/90
4th 
metacarpophalangea
l
158/180
75/75
4th proximal
180/180
85/95
4th distal
180/180
35/78

There was some loss of gripping power, measured on a 
dynamometer as 22-21-21 in the left hand, as compared to 45-
43-41 in the (dominant) right hand.

The veteran testified at a Travel Board hearing in December 
1996.  During the hearing, he reiterated symptoms of reduced 
range of motion, grip strength, and sensation.  He reported 
difficulties with dressing and shaving.  He reported atrophy 
of the left arm.

A March 1997 private treatment record indicates that the 
veteran complained of left wrist pain and swelling and 
forearm stiffness.  Objectively, there was tenderness over 
the medial and lateral epicondyle with a snapping tendon at 
the elbow and over the extensor surface of the left forearm 
and hand.  Tinel's sign was positive.  Assessment was lateral 
epicondylitis/tendinitis, with some possible median 
compression due to previous surgeries.

Color photographs were received in May 1997.  They show the 
veteran's left hand fully extended, except for the 4th and 5th 
fingers, which are only partially extended.

A May 1998 VA examination report shows subjective complaints 
of pain on palpation, throbbing, and coldness of the left 
hand.  The veteran wore a hand brace.  Objective findings 
showed that he held his 4th and 5th fingers in flexion, but 
that they could be further extended when accompanied by 
distracting conversation.  Range of motion measurements for 
the wrist were pronation to 55 degrees (50 degrees for the 
right), supination to 70 degrees (80 degrees for the right), 
flexion to 45 degrees (60 degrees for the right), and 
extension to 35 degrees bilaterally.  Range of motion of the 
fingers was normal and full, except for the left 5th finger 
lacked 35 degrees of proximal joint extension, 10 degrees of 
proximal joint flexion, and 15 degrees of distal joint 
flexion.  The left 4th finger also lacked 15 degrees of 
distal joint flexion.  There was no swelling of the joints.  
Muscular function of the wrists, elbows, and shoulders was 
normal.  There was moderate weakness of the left 4th and 5th 
fingers.  There was hypesthesia to touch and pinprick of the 
left hand, both dorsal and palmar.  Stimulation of the left 
fingertips produced pain in the left wrist area.  The post-
surgical scar was well-healed and non-adherent.  X-rays were 
normal, except for some mild thinning of the joint space of 
the distal and proximal joints of the left 4th and 5th 
fingers.  Conclusion was that the veteran had some limitation 
of function of the left hand with some mild X-ray findings, 
with an apparent injury to the ulnar nerve of the left hand 
involving mild sensory changes.  It was remarked that he held 
his fingers in flexion, except with distraction and gentle 
activity.  It was opined that there was a great deal of 
emotional input into the presentation of his disability.

An October 1998 VA addendum reflects that the veteran's left 
hand did not have ankylosis, i.e. a completely stiff joint, 
but only some limitation of motion.  Functionally, the 
veteran appeared to have normal speed and coordination.  
Endurance and pain on extended use could not be evaluated 
because they required observation over a long period of time.  
It was remarked that the veteran had some lack of function of 
the left hand, but it appeared more psychological than 
organic.  There was some sensory deprivation of the ulnar 
nerve.

A December 1998 VA electromyography (EMG) of the veteran's 
left hand was normal.  Nerve conduction of the left median 
and ulnar nerves was normal.  It was noted that the veteran 
may have had local sensory disturbance related to his scar.

A July 1999 VA examination report shows that grip strength 
was 70-65-60 on the right and 15-20-15 on the left.  
Examination revealed a persistent 15 degree contracture of 
the proximal interphalangeal joint of the left 5th finger.  
When making a fist, flexion of the 4th finger came to 1/2 inch 
of the palm; the 5th finger came to 1 inch of the palm.  Both 
fingers could be actively flexed to touch the palm.  There 
was no degree of ankylosis, except for the noted loss of 5th 
finger flexion.  It was opined that a great deal of the 
functional impairment was voluntary in nature.  The left hand 
scar was well-healed with no neuroma formation, albeit with 
complaints of paresthesia.  There was no evidence of atrophy 
of the left hand pads, which would suggest chronic sensory 
neurological deficit.  Upper extremity circumferences were 
equal bilaterally with no evidence of muscle atrophy.  There 
was a lack of the last 15 degrees of pronation of the left 
forearm.  There was a slight click of the left elbow.  It was 
remarked that it was impossible to define any functional 
limitations because no significant anatomical diagnosis could 
be detected.  The veteran's impairment consisted of a slight 
degree of flexion contracture of the 5th finger, a loss of 15 
degrees of forearm pronation, and a slight click of the 
elbow.  Assessment was that the physical findings would not 
result in any functional impairment in use of the left upper 
extremity.

III.  Analysis

A.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1999).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55  (1990).

B.  Specific rating criteria

Currently, the veteran's left hand disorder is rated under DC 
5299-5223 of the Rating Schedule.  The RO determined that his 
disability was an unlisted musculoskeletal disability and 
rated the condition by analogy to favorable ankylosis of 2 
digits of the hand.  See 38 C.F.R. §§ 4.27, 4.71a, DC 5223  
(1999).  The Board finds use of this code designation most 
appropriate, as his disability involves residuals of a tendon 
injury and is manifested primarily by limitation of range of 
motion of the 4th and 5th  fingers.

DC 5223 authorizes a maximum 10 percent rating for favorable 
ankylosis of the ring (4th) and little (5th) fingers.  Id.  It 
does not provide for a higher rating.  In order to be 
assigned a disability rating in excess of 10 percent, the 
evidence would have to show that the veteran's left hand 
disorder most closely resembles unfavorable ankylosis of the 
ring and little fingers.  38 C.F.R. § 4.71a, DC 5219  (1999).

After careful review of the evidence, the Board finds that 
his disability does not resemble unfavorable ankylosis of the 
4th and 5th fingers.  The veteran's fingers are not ankylosed 
at all, neither favorably nor unfavorably.  The medical 
evidence consistently shows that he has some range of motion 
of the 4th and 5th fingers.  In some planes, the range of 
motion is reduced, but no evidence indicates ankylosis of any 
joints of the fingers.  As pointed out in the October 1998 VA 
examination report, ankylosis is a complete stiffening of a 
joint.  The DCs pertaining to ankylosis of the fingers are 
applicable to disabilities involving limitation of range of 
motion, not just pure ankylosis.  However, in order to be 
rated based on unfavorable ankylosis, there must be 
unfavorable limitation of motion.  Unfavorable limitation of 
motion is defined as that which prevents flexion of the tips 
of the fingers to within 2 inches of the transverse fold of 
the palm.  38 C.F.R. § 4.71a, DC 5219(b)  (1999).  In this 
case, no evidence shows limitation of flexion to this degree.  
The gap between his affected fingers and transverse fold of 
his palm was reported as 1 1/4 inches in January 1985, as 1/2 
inch in April 1993, and as 1/2 inch (4th finger) and 1 inch (5th 
finger) in July 1999.

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Here, the claims file contains evidence that the 
veteran has some localized loss of sensation, pain, and 
weakness of the left 4th and 5th fingers.  However, a recent 
EMG confirmed no neurological or sensory disturbance.  
Furthermore, objective evaluation revealed no atrophy, 
swelling, or impairment in speed or coordination of the left 
upper extremity or hand.  Recent VA examination specifically 
addressed the possibility of additional functional impairment 
and found that the veteran's disability involved no 
functional impairment in the use of his left upper extremity.  
His only functional symptoms were some slight limitation of 
range of motion, some reduced sensation, and some reduced 
grip strength of the 4th and 5th fingers.  The veteran has 
alleged functional symptoms of pain, throbbing, and coldness 
of the left hand.  The Board has considered these complaints.  
However, they are at least partially rebutted by the 
objective medical evidence.  That evidence repeatedly states 
that his subjective complaints were affected by emotional 
input, were voluntary, or were otherwise psychological in 
nature.  In any event, even with full consideration of all 
objectively-demonstrated pathology and functional impairment, 
the Board concludes that his disability does not approach the 
severity of unfavorable ankylosis.  As stated above, 
ankylosis of the fingers would result in no range of motion.  
Here, the veteran has substantial motion preserved and at 
least some grip strength.

Overall, the Board finds no basis for a disability rating in 
excess of 10 percent under the Rating Schedule as it pertains 
to musculoskeletal disabilities of the fingers.  38 C.F.R. 
§ 4.71a, DC 5216-5223  (1999).  It should be noted that a 
higher rating, of 20 percent, contemplates a degree of 
disability resembling amputation of the ring and little 
fingers of a nondominant hand.  38 C.F.R. § 4.71a, DC 5151  
(1999).  Clearly, the veteran's disability does not approach 
that level of disability.

The veteran's accredited representative argued that he is 
entitled to a 20 percent disability rating because his 
disability involves favorable ankylosis of 3 fingers.  See 
38 C.F.R. § 4.71a, DC 5222  (1999).  That is not true.  The 
medical evidence shows pathology affecting only the 4th and 
5th fingers.  Even the veteran, during his 1996 personal 
hearing, testified that he had no problems with any of his 
other fingers and that his disability involved only "the 
last two fingers."  The representative also argued for 
separate 10 percent ratings for amputation of the 4th and 5th 
fingers pursuant to DC 5155 and 5156.  38 C.F.R. § 4.71a, DC 
5155, 5156  (1999).  However, rating the veteran's disability 
on this basis is also inappropriate as his fingers are not 
amputated and do not approximate unfavorable ankylosis.  Id.  
In addition, DC 5155 and 5156 are for application when a 
disability involves amputation of only 1 finger.  Id.  
Multiple finger amputations are addressed in other provisions 
of the Rating Schedule, as discussed above.  See e.g. 
38 C.F.R. § 4.71a, DC 5151  (1999).  

The veteran's representative also argued for application of 
DC 8516 for ulnar nerve disabilities.  While the most recent 
medical evidence, including a 1998 VA EMG study, reflects 
that there is no neurological injury to the left hand, the 
veteran has consistently complained that his limitation of 
range of motion is accompanied by tingling, numbness, and 
some loss of sensation in his left 4th and 5th fingers.  
Furthermore, the May 1998 VA report suggests that his 
symptomatology may be an ulnar nerve injury.  As such, the 
diagnostic codes pertaining to ulnar nerve conditions warrant 
consideration.

DC 8516 pertains to paralysis of the ulnar nerve.  Complete 
paralysis of that nerve is described as involving the 
following:

[T]he "griffin claw" deformity, due to 
flexor contraction of ring and little 
fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar 
eminences; loss of extension of ring and 
little fingers, cannot spread the fingers 
(or reverse), cannot adduct the thumb; 
flexion of wrist weakened[.]

38 C.F.R. § 4.124a, DC  8516  (1999).  Complete ankylosis of 
the non-dominant extremity warrants a 50 percent rating.  A 
30 percent rating is warranted for "severe" incomplete 
paralysis.  A 20 percent rating is assigned to "moderate" 
incomplete paralysis.  A 10 percent rating is assigned to 
"mild" incomplete paralysis.  Id.

In this case, while the Board finds that the diagnostic code 
pertaining to favorable ankylosis of the fingers (DC 5223) is 
most appropriately employed to rate the veteran's left hand 
disorder, the Board also concludes that his disability is not 
entitled to a rating in excess of 10 percent pursuant to DC 
8516.  The degree of his disability most closely reflects 
"mild" incomplete paralysis.  Id.  The evidence of record 
shows that his disability involves only his 4th and 5th 
fingers.  As such, he has no "griffin claw" deformity and 
no impairment in thumb adduction.  In addition, none of the 
evidence indicates marked atrophy in the dorsal interspace or 
thenar or hypothenar eminences.  Thirdly, all of the recent 
medical evidence indicates that his disability involves no 
atrophy of the left arm or hand.  Finally, there is no 
objective evidence that the veteran cannot spread or reverse 
his fingers, although he testified in 1996 that he could not 
spread his 4th and 5th fingers.  As discussed above, his 
disability involves some slight limitation of range of motion 
of the 4th and 5th fingers with moderate weakness in grip and 
complaints of sensory loss.  Overall, the only criteria of 
ulnar nerve paralysis currently manifested by the veteran's 
left hand disorder is some flexor contraction and loss of 
extension of the ring and little fingers, and these symptoms 
are mild in nature.  38 C.F.R. § 4.124a, DC 8516  (1999).

It is worth noting that some of the medical evidence suggests 
that his disability may involve the median nerve, rather than 
the ulnar nerve.  However, since none of the evidence shows 
any inclination of the left hand, any impairment in function 
of the thumb, index, or middle fingers, or any inability to 
make a fist, the Board finds this diagnostic code 
inapplicable.  In any event, like DC 8516, the code 
pertaining to median nerve paralysis also rates "mild" 
impairment as 10 percent disabling.  38 C.F.R. § 4.124a, DC 
8515  (1999).

In light of the above, the Board finds that the veteran is 
not entitled to a disability rating in excess of 10 percent 
for his left hand disorder pursuant to the Rating Schedule.  
The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
but finds no provision upon which to assign a higher rating.  
In making this determination, the Board has considered both 
objective manifestations and functional impairment of the 
musculoskeletal disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the preponderance of the evidence 
is against the claim.  The evidence regarding this issue is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).

In light of the above, the veteran's claim must be denied.


ORDER

An increased disability rating for service-connected 
residuals of injury to 4th and 5th fingers, left hand, is 
denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

